DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a plurality of mister nozzles.  It is unclear if these nozzles are the same or different from the mister nozzles of claim 10.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “salt density” in claim 21 is used by the claim to mean “electrical conductivity (EC), which is an amount of salt in the soil,” while the accepted meaning is “mass per unit volume of the salt.” The term is indefinite because the specification does not clearly redefine the term.  The claims will be interpreted as salt concentration, or electrical conductivity (EC), to be consistent with the applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 3-5, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Breza (US 2021/0144930) in view of Smith (US 2015/0319947).
In re. claim 6, Breza teaches a system for high density plant growth comprising: at least one modular tray (420) comprising a frame (418, 420, 422) (fig. 4) having an open central region (404) and a flexible substrate (growth medium (414) flexible in that it conforms to its container) (fig. 5), wherein the flexible substrate is attachable along at least two opposing perimeter sides (418, 420, 422) of the frame so that it spans the open central region of the frame (fig. 5), and wherein each of a first side and a second side of the flexible substrate are exposed (open at both ends) (para [0045]) (figs. 4, 7, 24, 25, 29); a germination module (body of water for supporting horizontal towers) configured to support the at least one modular tray in a horizontal orientation with the first side facing upward (para [0079]); a growth module (100) (fig. 11) comprising at least a first rack (900) (fig. 10) horizontally spaced apart from a second rack (fig. 12), each of the first and second racks (900) comprising vertically spaced supports (908) configured to maintain the at least one modular tray in a vertical orientation (fig. 9) with the first side facing outward (fig. 12) and the second side facing inward toward a vertical watering system (2900) (figs. 29-30); a reflux tank configured to accept fluids draining from the modular tray (return troughs (132)) (para [0040]) and a watering system (2900) in the growth module (para [0061]); a mixing tank (fertigation reservoir (120)) configured to accept fluid from the reflux tank (via tower return trough (132)) and water (para [0040]); and a dosing module (fertigation pump, manifold, and tubing not shown) (para [0040]) configured to provide nutrients, pH adjustment, and water to the mixing tank (e.g. via return trough (132)), the mixing tank uses a reflux pump (136).
Breza fails to disclose the mixing tank uses a hysteresis cycle, the reflux pump is configured to turn on when a water level in the mixing tank reaches a low water limit and turn off when the water level in the mixing tank reaches a high-water limit and wherein the dosing module uses proportional control to add one or more of the nutrients, pH adjustment, and water to the mixing tank based on sensor readings within the mixing tank.  
Smith teaches a mixing tank (408) (fig. 4) uses a hysteresis cycle comprising a reflux pump (420) configured to turn on when a water level in the mixing tank reaches a low water limit and turn off when the water level in the mixing tank reaches a high-water limit (turned on an off based on float ballast (422) in first reservoir (408)) (para [0048]), and a dosing module (424) using proportional control to add one or more of the nutrients, pH adjustment, and water to the mixing tank based on sensor readings within the mixing tank (nutrient proportions based on schedule log (414)) (para [0049]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Breza to include the teachings of Smith to have the recited nutrient control, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing increased control of the nutrients delivered to the plants. 
In re. claim 3, Breza as modified by Smith (see Breza) teach the system of Claim 6, wherein the flexible substrate is a single layered media (fig. 8) (para [0044]).  
In re. claim 4, Breza as modified by Smith fail to disclose the flexible substrate comprises a recyclable porous textile.  
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Breza as modified by Smith to utilize the recited material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so allows the invention to be utilized with the recited material.
In re. claim 5, Breza as modified by Smith (see Breza) teach the system of Claim 6, wherein the flexible substrate comprises at least two layers configured to provide root growth therebetween (e.g. top side layer and bottom side layer)  (fig. 30).  
In re. claim 12, Breza as modified by Smith (see Smith) teach the system of Claim 6, wherein the mixing tank comprises a sedimentation filter that purifies the fluids accepted from the reflux tank prior to entry to the mixing tank (drainage system filter for removing contaminations) (para [0035]).  
In re. claim 22, Breza as modified by Smith (see Smith) teach the system of Claim 6, wherein the dosing module is configured to provide the pH adjustment to the mixing tank (408) to correct a pH in the mixing tank in a single direction only (when the selected pH is in a single direction) (para [0048]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Breza as modified by Smith as applied to claim 6 above, and further in view of Sykes (US 2014/0338261).

In re. claim 13, Breza as modified by Smith fail to disclose the water supplied to the mixing tank is purified by reverse osmosis.  
Sykes teaches water supplied to the mixing tank (4200) is purified by reverse osmosis (reverse osmosis system) (para [0025]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Breza as modified by Smith to include the teachings of Sykes to have a reverse osmosis purifier in the system, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of purifying the incoming water source. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Breza as modified by Smith as applied to claim 6 above, and further in view of Howe-Sylvain (US 2013/0019527).

In re. claim 21, Breza as modified by Smith fail to disclose the system of Claim 6, wherein the sensor readings within the mixing tank are continuous readings of pH and salt density to provide real-time control of the pH and a nutrient level of the fluid in the mixing tank. 
Howe-Sylvain teaches sensor readings (44) within the mixing tank (10) are continuous readings (to control panel (44)) (para [0115]) of pH and salt density (electrical conductivity) to provide real-time control of the pH and a nutrient level of the fluid in the mixing tank (para [0015]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Breza as modified by Smith to include the teachings of Howe-Sylvain to monitor the recited parameters, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing additional control of nutrients within the system. 

Claims 10, 9, 11, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Breza in view of Woo (KR 20030001853).

In re. claim 10, Breza teaches a system for high density plant growth comprising: at least one modular tray (420) comprising a frame (418, 420, 422) (fig. 4) having an open central region (404) and a flexible substrate (growth medium (414)) (fig. 5), wherein the flexible substrate spans the open central region and is attached along at least two opposing perimeter sides (418, 420, 422)  of the frame (fig. 5), and wherein each of a first side and a second side of the flexible substrate are exposed (open at both ends) (para [0045]) (figs. 4, 7, 24, 25, 29); a germination module (body of water for supporting horizontal towers and floats) configured to support the at least one modular tray in a horizontal position with the first side facing upward (para [0079]); a growth module (100) comprising at least a first rack (900) horizontally spaced apart from a second rack (900) (fig. 10), each of the first and second racks (900) comprising vertically spaced supports (908) configured to maintain the at least one modular tray in a vertical orientation (fig. 9) with the first side facing outward and the second side facing inward (fig. 12); a reflux tank configured to accept fluids draining from the at least one modular tray (return troughs (132)) (para [0040]) and a watering system (2900) in the growth module (para [0061]); a mixing tank (fertigation reservoir (120)) configured to accept fluid from the reflux tank (via tower return trough (132)) and water (para [0040]); a dosing module (fertigation pump, manifold, and tubing not shown) (para [0040]) configured to provide nutrients to the mixing tank (e.g. via return trough (132)), wherein each of the germination module (body of water) and the growth module comprises a vertical watering system (2900) (figs. 29-30), wherein the vertical watering system of the growth module comprises a vertically extending flexible mister (misting pipe (2900)) comprising a plurality of vertically spaced mister nozzles (2904) (fig. 29) that provide water and nutrients from the mixing tank to the second side of the at least one modular tray when in the vertical orientation (para [0060]).
Breza fails to disclose the growth module comprises a motorized cart moveable along two horizontal rails having suspended therefrom, wherein contact sensors at ends of the rails cause the cart to change direction when the cart comes in contact therewith.  
Woo teaches a motorized cart (14) moveable along two horizontal rails (12) having misters (16a) suspended therefrom (fig. 1), wherein contact sensors at ends of the rails cause the cart to change direction when the cart comes in contact therewith (at contact limit switches (50) to limit movement) (para [0075]).   
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Breza to incorporate the teachings of Woo to utilize a motorized cart, for the purpose of providing a single watering structure for watering the plants within the containers.
In re. claim 9, Breza as modified by Woo (see Breza) teach the system of Claim 10 wherein the surface of the at least one modular tray that is watered by the vertical watering system in the growth module is opposite from a surface on which germination occurred in the germination module (fig. 30).  
In re. claim 11, Breza as modified by Woo (see Breza) teach the system of Claim 10, wherein the growth module comprises two or more levels each configured to accept the at least one modular tray (front and rear levels in fig. 12), and the flexible mister comprises a plurality of mister nozzles (2904) positioned thereon to provide the water and nutrients to each of the two or more levels (equivalent structure provides equivalent function).  
In re. claim 23, Breza as modified by Woo (see Breza) teach the system of Claim 10, wherein the flexible substrate comprises at least two layers configured to provide root growth therebetween (e.g. between upper and lower layers of growth medium) (fig. 30).  
In re. claim 24, Breza as modified by Woo (see Woo) teach the system of Claim 10, wherein the motorized cart of the vertical watering system of the growth module comprises four drive wheels (52, 78), wherein at least two of the four drive wheels are direct drive wheels (motor (14b) drives shaft (75) connected to wheel (78)) (figs. 1-3).  
In re. claim 25, Breza as modified by Woo (see Woo) teach the system of Claim 24, wherein the motorized cart of the vertical watering system of the growth module further comprises at least two non-powered wheels (52) that provide alignment of the motorized cart on the two horizontal rails (fig. 5).    

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Breza in view of Brusatore (US 9,010,022), Urai (US 4,268,994), and Woo.

In re. claim 26, Breza teaches a system for high density plant growth comprising: a plurality modular trays (420) each comprising a frame (418, 420, 422) (fig. 4) having an open central region (404) and a flexible substrate (growth medium (414) flexible in that it conforms to its container) (fig. 5), wherein the flexible substrate is attachable along at least two opposing perimeter sides of the frame (418, 420, 422) so that it spans the open central region of the frame (fig. 5), and wherein each of a first side and a second side of the flexible substrate are exposed (open at both ends) (para [0045]) (figs. 4, 7, 24, 25, 29); a growth module (100) (fig. 11) comprising at least a first rack (900) (fig. 10) horizontally spaced apart from a second rack (fig. 12), each of the first and second racks (900) comprising vertically spaced supports (900) configured to maintain the modular trays in a vertical orientation (fig. 9) with the first sides facing outward (fig. 12) and the second sides facing inward toward a vertical watering system (2900) (figs. 29-30); a reflux tank configured to accept fluids draining from the at least one modular tray (return troughs (132)) (para [0040]) and a watering system (2900) in the growth module (para [0061]); a mixing tank (fertigation reservoir (120)) configured to accept fluid from the reflux tank (via tower return trough (132)) and water (para [0040]); and a dosing module (fertigation pump, manifold, and tubing not shown) (para [0040]) configured to provide nutrients, pH adjustment, and water to the mixing tank (e.g. via return trough (132)), wherein the vertical watering system of the growth module comprises a vertically extending flexible mister (misting pipe (2900)) comprising a plurality of vertically spaced mister nozzles (2904) (fig. 29) that provide water and nutrients from the mixing tank to the second sides of the modular trays (para [0060]).
Breza fails to disclose a germination module comprising a tower having a plurality of vertically spaced mounts, each of the plurality of vertically spaced mounts supporting one of the plurality of modular trays in a horizontal orientation with the first side facing upward; and a motorized cart moveable along two horizontal rails having suspended therefrom a mister.
Brusatore teaches a germination module comprising a tower (52) (fig. 2) having a plurality of vertically spaced mounts (10), each of the plurality of vertically spaced mounts supporting one of a plurality of modular trays (12) in a horizontal orientation with a growth side facing upward (figs. 2-4C).
Urai discloses that plants may be sown in the cultivation body while in a horizontal position and after they have become established the cultivation body can be raised to the vertical position (col. 4, ln. 31-34).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Breza to incorporate the teachings of Brusatore and Urai to have the recited germination module, for the purpose of allowing the multiple plants in Breza to become established prior to being raised to the vertical position.
Woo teaches a motorized cart (14) moveable along two horizontal rails (12) having misters (16a) suspended therefrom (fig. 1). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Breza as modified by Brusatore and Urai to incorporate the teachings of Woo to utilize a motorized cart, for the purpose of providing a single watering structure for watering the plants within the containers.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647